DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-19 are objected to because of the following informalities:
In claim 10, line 1, “turbocharger kinematic component” should read –sintered turbocharger kinematic component--.
In claim 11, line 1, “turbocharger kinematic component” should read –sintered turbocharger kinematic component--.
In claim 12, line 1, “turbocharger kinematic component” should read –sintered turbocharger kinematic component--.
In claim 13, line 1, “turbocharger kinematic component” should read –sintered turbocharger kinematic component--.
In claim 14, line 1, “turbocharger kinematic component” should read –sintered turbocharger kinematic component--.
In claim 15, line 1, “turbocharger kinematic component” should read –sintered turbocharger kinematic component--.
In claim 16, line 1, “turbocharger kinematic component” should read –sintered turbocharger kinematic component--.
In claim 17, line 1, “turbocharger kinematic component of claim 9, wherein the turbocharger” should read –sintered turbocharger kinematic component of claim 9, wherein the sintered turbocharger--.

In claim 19, line 1, “turbocharger kinematic component” should read –sintered turbocharger kinematic component--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a sintered turbocharger kinematic component consisting of: an austenitic stainless steel alloy, wherein the austenitic stainless steel alloy comprises,” which renders the claim indefinite. The limitation uses the transitional phrase “consisting of,” which excludes any element, step or ingredient not specified in the claim, while the austenitic stainless steel alloy is “comprises”, which is open-ended and does not exclude additional, unrecited elements or method steps. Thus, the metes and bounds of the claim is unclear. Claims 10-20 are dependent on claim 9 and are thus also rejected for the same reason. Claims 10-16 also contain the transitional phrase “comprises” to describe the austenitic stainless steel alloy, and thus render the claims unclear for the same reason as claim 9.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 17 recites “wherein the turbocharger kinematic component comprises a waste-gate system,” which fails to further limit claim 9, because claim 9 recites “a sintered turbocharger kinematic component consisting of,” which excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03.
Claim 18 recites “wherein the turbocharger kinematic component comprises a variable-geometry system,” which fails to further limit claim 9, because claim 9 recites “a sintered turbocharger kinematic component consisting of,” which excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of copending Application No. 16/917,999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-20 of the reference application closely read on the subject matter of the instant claims 9-19. Note that claims 10-20 of the reference application do not include niobium and tungsten, and thus read on the limitation “with the proviso that the elements niobium and tungsten are excluded beyond unavoidable impurities.” It is further noted that claims 10-20 of the reference application contain intentionally added amounts of nitrogen. However, the instant claims 9-19 use the transitional phrase “comprises” with respect to the austenitic stainless steel alloy, which is inclusive or open-ended and does not exclude additional, unrecited elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of copending Application No. 16/917,999 (reference application), as applied to claims 9-19 above, and further in view of Denton (Denton, Tom. (2018). Automobile Mechanical and Electrical Systems (2nd Edition). Taylor & Francis. p. 125.).
Claims 10-20 of the reference application teaches/renders obvious the turbocharger as recited in the instant claim 19. However, claims 10-20 of the reference application are silent as to a vehicle comprising the turbocharger of the instant claim 19, as required by the instant claim 20.
However, Denton teaches that exhaust turbochargers are commonly used in vehicles to increase the performance of internal combustion engines (p. 125).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied the turbocharger of claims 10-20 of the reference application to a vehicle in order to increase its engine performance, as taught by Denton (p. 125).

Response to Arguments
Applicant’s arguments, see pp. 4-6, filed 6/01/2021, with respect to the previous claim rejections under 35 U.S.C. 103 over Schlegl (DE 102013216473) in view of Hans (WO/93/24673) have been fully considered and are persuasive in view of the current amendments to the claims.  Therefore, the previous claim rejections under 35 U.S.C. 103 over Schlegl in view of Hans have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736